Citation Nr: 0920231	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  00-14 409A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  



WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active service from November 1970 to October 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2000 RO rating decision which denied 
service connection for PTSD, denied entitlement to a TDIU 
rating due to service-connected disability, and found that 
new and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for schizophrenia.  
In August 2002, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  In 
January 2003, the Board determined that further development 
was necessary for these issues.  Pursuant to regulations in 
effect at that time (but no longer in effect), the Board had 
direct case development authority.  By a June 2003, decision 
the Board found that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for schizophrenia.  

The case was remanded in November 2004 to attempt to verify 
the stressors the Veteran had described as having caused his 
PTSD.  That additional development has been completed, and 
the case is now ready for final appellate consideration.  


FINDINGS OF FACT

1.  While the Veteran has been diagnosed as having service-
related PTSD, he did not engage in combat with the enemy, and 
there are no service records or other credible evidence that 
corroborates the occurrence of any alleged in-service 
stressors.  

2.  The Veteran is not precluded from obtaining and retaining 
substantially gainful employment due to his service-connected 
disability.  




CONCLUSIONS OF LAW

1.  The criteria are not met for service connection for PTSD.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2008).  

2.  The Veteran's service connected disability does not 
preclude gainful employment consistent with his education and 
occupational experience.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321(b), 3.340, 3.341, 4.1, 4.15, 4.16, 
4.19 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Analysis

A.  PTSD

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Service connection for PTSD diagnosed after service requires 
medical evidence diagnosing the condition; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  

The Veteran's service records do not indicate that he was 
awarded any medals indicative of combat nor do they otherwise 
show that he participated in combat with the enemy.  

VA treatment records reflect outpatient treatment and several 
hospitalizations, beginning in 1985.  Those records list 
diagnoses of schizoaffective disorder, mixed personality 
disorder, depressive neurosis, chronic paranoid 
schizophrenia, borderline personality, substance abuse 
(alcohol, marijuana, and cocaine), psychosis not otherwise 
specified, borderline and antisocial traits, and mixed 
personality disorder with borderline antisocial personality.  

Subsequent VA outpatient clinic records dated through August 
2005 reflect ongoing treatment for the Veteran's PTSD 
symptoms.  

A VA compensation examination was conducted in December 1999.  
The examiner listed a diagnosis of chronic paranoid type 
schizophrenia.  He stated that he could not elicit evidence 
of PTSD symptomatology; although the Veteran did report that 
he tended to isolate himself, he did not report having 
nightmares that involved reliving any traumatic episodes.  

Another VA compensation examination was conducted in July 
2001 by the same VA clinical psychologist who examined the 
Veteran in December 1999.  He noted the Veteran's report that 
the most traumatic thing that bothered him was being sleep 
deprived while on board ship.  The Veteran recalled one time 
when he was in the engine room for 36 hours when they were 
under a sabotage threat when they were in the Gulf of Tonkin 
in mid- to late 1972; he was bothered by not knowing what to 
expect, the fear of what could happen.  This time, the 
examiner diagnosed PTSD and stated that the Veteran's PTSD 
"does appear to be related to his [military] experience."  


In the November 2004 remand, the Board noted that the Veteran 
had reported several stressor events which he claims are 
related to his PTSD.  These stressor events are documented in 
his testimony given at the September 1999 RO hearing, the 
August 2002 videoconference hearing, and a letter received 
from him in September 2003.  His reported stressor events 
include (1) upon reporting for duty on the USS Detroit he sat 
in a chair from which a large machete-like knife protruded 
between his legs; (2) a racial "riot" and racial tensions 
aboard the USS Detroit; (3) encountering typhoons, 
waterspouts, and hurricanes while touring the Atlantic on the 
USS Detroit; (4) working on a flight line at the Naval Air 
Station in Corpus Christi, Texas, and was exposed to constant 
jet blasts and loud noises; (5) racial tension aboard the 
USS Ticonderoga; (6) while below decks aboard the USS 
Ticonderoga, he heard an aircraft crash into the ship; (7) 
being denied shore leave resulting in a confrontation with 
his warrant officer and 10 days in the brig; (8) being the 
victim of an assault and threats of assaults; (9) working 
long hours in confined spaces of the engine room of the 
USS Ticonderoga with temperatures ranging from 90 to 125 
degrees; (10) coming under sabotage threat and the 
USS Ticonderoga went dead in the water and for approximately 
32 hours, while under armed guard, he and other petty 
officers were down in the engine rooms dismantling and 
inspecting the main turbines and he feared he might encounter 
sabotaged equipment; (11) while in a war zone (Gulf of 
Tonkin) aboard the USS Ticonderoga he was on duty for four 
hours and off duty for four hours; and (12) being involved in 
an anti-submarine warfare task group where constant 
surveillance was needed.  

The November 2004 remand directed the RO to submit the 
Veteran's stressor allegations to the organization now known 
as the U.S. Army and Joint Services Records Research Center 
(JSRRC) to obtain information that might corroborate the 
alleged in-service stressors.  

In October 2008, the JSRRC responded that they had reviewed 
the command history of the USS Ticonderoga for 1972 and noted 
that the ship departed California in May 1972 for deployment 
in the Western Pacific.  Following a stop in the Philippines, 
the ship conducted a 25-day period of anti-submarine warfare 
operations in the South China Sea.  Following subsequent 
stops in the Philippines and Japan, the ship returned to 
California and did not redeploy to the Western Pacific, 
although it did conduct further anti-submarine warfare 
exercises near Hawaii and was the primary recovery ship for 
the Apollo 17 mission near American Samoa in December 1972.  
The JSRRC report stated that the records did not document 
that the USS Ticonderoga docked, anchored, or stayed in port 
in the Republic of Vietnam or six miles off the coast of 
Vietnam.  There was also no documentation of any aircraft 
crashes to flight deck incidents during the period.  The 
report stated that they were unable to document the incidents 
as related in the Veteran's stressor statements.  The JSRRC 
stated that, in order to conduct more meaningful deck log 
research on his behalf, they would require the type of 
aircraft, squadron assignments, location and more specific 
details of the aircraft incident, as well as more details 
concerning the alleged threat of sabotage and the names of 
any personnel who may have been killed or injured, as well as 
a more specific time period.  The report indicated that the 
incident of General Quarters should entail what the specific 
threat against the ship was and more details of the incident 
and whether any hostile action was directed against the 
Ticonderoga.  

Thus, none of the Veteran's claimed stressors could be 
verified by the JSRRC.  

Following receipt of the JSRRC report, another VA 
compensation examination was conducted in March 2009, again 
by the same clinical psychologist who had examined the 
Veteran previously.  During that examination, the Veteran 
discussed only the stressors noted above on the USS Detroit, 
i.e., the knife/letter opener incident and racial tensions.  
The examiner noted that the Veteran did not report the same 
stressors on that examination as he had previously and that 
there was no independent verification of the stressor he had 
reported in March 2009.  The examiner stated that if, in 
fact, the incident with the letter opener did occur and if, 
in fact, there were threats made against the Veteran, then 
that would be a sufficient stressor to cause PTSD symptoms 
and it would be possible to establish a nexus between those 
stressors and the PTSD symptoms he reported at the time of 
that examination.  On the other hand, the examiner continued, 
he did not report any symptoms relating to other aspects of 
his time in service, nor did he report a post-military 
stressor to account for his PTSD symptoms.  

The Board finds that VA has fulfilled its duty to assist the 
Veteran in verifying his claimed PTSD stressors.  Pursuant to 
the Board's request, he has provided numerous claimed 
stressors, giving as detailed information as possible, and 
the JSRRC has researched each claimed stressor, to the extent 
possible.  

As noted above, because the Veteran did not engage in combat 
with the enemy, there must be credible supporting evidence 
that the claimed in-service stressor(s) occurred.  
Unfortunately, his claimed stressors have not been verified.  

In determining the Veteran's credibility as to the occurrence 
of his claimed stressors, the Board also notes that his 
service personnel records reflect a number of incidents of 
non-judicial punishment throughout his period of service for 
infractions that included unauthorized absences and failure 
to obey lawful orders.  In June 1972, consideration was given 
to a possible Undesirable Discharge, although, ultimately, he 
was given a General discharge by reason of unfitness; the 
Veteran's DD Form 214 indicates the character of his 
discharge was "Under Honorable Conditions."  The Board 
finds that his actions during service, and the actions taken 
against him, detract from his overall credibility.  

However, the fact remains that the Veteran did not engage in 
combat with the enemy and that none of his claimed stressors 
have been verified.  The Board also recognizes that, although 
numerous examiners have diagnosed PTSD, some examiners, at 
least, have questioned the sufficiency of the stressors that 
he reported.  In the absence of a verified stressor to 
account for the Veteran's PTSD symptoms, the regulatory 
criteria are not met for a diagnosis of PTSD.  See 38 C.F.R. 
§ 3.304(f).  

For all the foregoing reasons, the claim for service 
connection for PTSD must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the appellant's claim, that 
doctrine is not applicable in the current appeal.  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

B.  TDIU

A TDIU is in the nature of an increased rating.  See 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided, that 
if there is only one such disability, this disability shall 
be ratable as 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

A total rating may also be provided where the evidence 
demonstrates such an exceptional or unusual disability 
picture concerning the veteran's service-connected 
disabilities with such related factors as marked interference 
with employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b).  

The record must reflect some factor which takes his/her case 
outside the norm.  38 C.F.R. §§ 4.1, 4.15.  The fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A high schedular rating which is assigned is 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether or not the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether he/she can find 
employment.  Moreover, there is no statute or regulation 
which requires VA to conduct a job market or employability 
survey to determine whether a claimant is unemployable as a 
result of one or more service-connected disabilities.  See 
Gary v. Brown, 7 Vet. App.  229 (1994); see also Beaty v. 
Brown, 6 Vet. App. 532, 538 (1994).  

However, unemployability associated with advancing age or 
intercurrent disability may not be used as a basis for a 
total disability rating.  38 C.F.R. § 4.19.  For purposes of 
entitlement to individual unemployability due solely to 
service-connected disabilities, marginal employment is not to 
be considered substantially gainful employment.  38 C.F.R. 
§ 4.17.  Factors to be considered, however, will include the 
veteran's employment history, educational attainment and 
vocational experience.  38 C.F.R. § 4.16.  

Service connection has been established only for residuals of 
a left knee injury, rated 10 percent.  Therefore, the 
percentage criteria of § 4.16 are not met.  On his TDIU claim 
form, the Veteran indicated that it was PTSD - for which 
service connection has been denied - that prevented him from 
securing and following any substantially gainful occupation.  
He stated that he completed three years of college and had 
additional training in drafting and welding.  He reported 
that he became too disabled to work in October 1999.  

The VA clinic records reflect occasional complaints of left 
knee pain.  In February 2003, the Veteran reported some left 
knee pain and "locking up" that had been bothering him 
quite a bit.  The record does not indicate that he has been 
hospitalized for treatment of his service-connected left knee 
disability since the 1980s.  Further, the February 2003 
examiner stated that the Veteran did quite a bit of manual 
labor, and that he had multiple complaints of muscle spasm, 
as well as low back pain.  A subsequent MRI of the knee 
reportedly revealed marked degenerative change in the 
patellofemoral joint, as well as the tibiofemoral joint or 
lateral compartment of the left knee secondary to trauma.  An 
examiner in September 2003 noted significant limitation of 
motion of the knee due to pain with intact ligaments, and 
diagnosed traumatic arthritis.  

While the Veteran has complained of left knee pain and recent 
examiners have noted significant limitation of motion of the 
knee due to pain, the knee disability does not appear to 
prevent him from doing manual labor.  There is no evidence of 
recent hospitalization for treatment of the knee disability, 
and the Veteran has not submitted any evidence that the knee 
presents any difficulty with employment.  As noted above, a 
10 percent rating has been assigned for the disability.  
Moreover, no examiner has indicated that the service-
connected left knee disability has rendered the Veteran 
unemployable.  

Therefore, the Board finds that the Veteran is not precluded 
from obtaining and retaining substantially gainful employment 
due to his service-connected left knee disability.  
Accordingly, the Board concludes that he is not individually 
unemployable by reason of service-connected disability.  

For all the foregoing reasons, the claim for a TDIU must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  As the preponderance of the evidence is against 
the appellant's claim, that doctrine is not applicable in the 
current appeal.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  

II.  Duties to notify and to assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  

In this case, VA satisfied its duty to notify by means of 
April 2002 and December 2004 letters from the agency of 
original jurisdiction (AOJ) to the appellant.  The letters 
informed the appellant of what evidence was required to 
substantiate his claims, and of his and VA's respective 
duties for obtaining evidence.  

The Board acknowledges that the required notice was not 
provided before the adverse decision in June 2000.  Although 
the appellant has the right to content-complying notice and 
proper subsequent VA process, he has received that notice.  
The error in not providing the required notice prior to the 
adverse decision was cured by the April 2002 and December 
2004 letters, and so is harmless.  Moreover, the appellant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices, including at two hearings.  Also, in the April 2009 
supplemental statement of the case, the Appeals Management 
Center notified the Veteran of the information and evidence 
necessary to establish the downstream elements of a rating 
and the effective date for a rating, as required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Although the Dingess-compliant notice was not followed by a 
readjudication of the claims, the Veteran is not prejudiced 
because the Board has herein denied both of his claims.  The 
Board finds that the purpose behind the notice requirement 
has been satisfied because the appellant has been afforded a 
meaningful opportunity, including at two hearings and 
following two Board remands, to participate effectively in 
the processing of his claims and appeal.  For these reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide this appeal.  

The law also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2007).  This "duty to assist" ordinarily contemplates that 
VA will help a claimant obtain records relevant to the claim, 
whether or not the records are in Federal custody.  In this 
case, the Board finds that the duty to assist has been 
fulfilled.  During the course of this appeal, the veteran has 
been afforded VA compensation examinations, and VA treatment 
records covering the entire period of the appeal have been 
received.  No further development action is necessary.  


ORDER

Service connection for PTSD is denied.  

A total disability rating based on individual unemployability 
due to service-connected disability is denied.  


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


